Case: 19-30400     Document: 00515574719         Page: 1    Date Filed: 09/22/2020




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                September 22, 2020
                                No. 19-30400                        Lyle W. Cayce
                            consolidated with                            Clerk
                                No. 19-30889


   Paul Batiste, doing business as Artang Publishing, L.L.C.,

                                                           Plaintiff—Appellant,

                                      versus

   Ryan Lewis, also known as Macklemore Lewis; Ben
   Haggerty, also known as Macklemore, also known as
   Macklemore and Ryan Lewis; Macklemore Publishing;
   Ryan Lewis Publishing; Macklemore, L.L.C., doing business as
   Macklemore Publishing; Andrew Joslyn; Allen Stone;
   Andrew Joslyn Music, L.L.C., doing business as DB Joslyn
   Music; Stickystones Publishing,

                                                         Defendants—Appellees.


                 Appeals from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:17-CV-4435


   Before Clement, Southwick, and Higginson, Circuit Judges.
   Edith Brown Clement, Circuit Judge:
         A local jazz musician, Paul Batiste, sued an internationally famous hip-
   hop duo for copyright infringement. He says the group digitally sampled his
   songs. Finding no evidence of copying, the district court granted summary
Case: 19-30400      Document: 00515574719         Page: 2    Date Filed: 09/22/2020




                                    No. 19-30400
                                  c/w No. 19-30889

   judgment for the defendants and then ordered both Batiste and his attorney
   to pay the defendants’ attorneys’ fees. Batiste appealed. We lack jurisdiction
   to review the fee award against Batiste’s attorney but otherwise AFFIRM
   the district court’s judgments.
                                         I.
          Ben Haggerty, better known as “Macklemore,” and Ryan Lewis form
   the world-famous hip-hop duo Macklemore & Ryan Lewis. The two released
   their first album, The Heist, in 2012, followed by This Unruly Mess I’ve Made
   a few years later. Their debut album was a tremendous success, earning the
   duo four Grammy Awards and producing two number-one hits on the
   Billboard Hot 100. The group’s breakout single, “Thrift Shop,” went on to
   reach diamond status, signifying more than ten million sales in the United
   States alone, and its music video has gained over 1.4 billion views on
   YouTube.
          Macklemore and Lewis’s rise to fame drew the attention of Paul
   Batiste, a self-proclaimed “legendary” jazz musician in New Orleans. Long
   before Macklemore met Lewis, Batiste was writing and recording his own
   original music. He distributed his music to local radio stations, disc jockeys,
   and record stores, and his band played at nightclubs in the area. Batiste
   doesn’t have any Grammys, platinum records, or number-one hits, but he
   says some of the most popular recording artists have copied his music.
   Which brings us to this lawsuit.
          Batiste sued Macklemore and Lewis for copyright infringement,
   claiming that the duo copied eleven of his songs. His allegations focus on the
   practice of “digital sampling,” which involves copying sounds from an
   existing recording and incorporating them, with or without alteration, into a
   new one. See VMG Salsoul, LLC v. Ciccone, 824 F.3d 871, 875 (9th Cir. 2016).
   Batiste contends that the defendants sampled brief snippets of his




                                         2
Case: 19-30400       Document: 00515574719             Page: 3     Date Filed: 09/22/2020




                                       No. 19-30400
                                     c/w No. 19-30889

   copyrighted sound recordings in five of their songs: “Thrift Shop,” “Can’t
   Hold Us,” “Same Love,” “Neon Cathedral,” and “Need to Know.”1
          At the close of discovery, the defendants moved for summary
   judgment. They also moved to exclude the report of Archie Milton, Batiste’s
   expert musicologist, because Milton’s deposition revealed that his report was
   ghost-written by Batiste. Indeed, when pressed, Milton admitted that Batiste
   conducted the analysis in the report and that he couldn’t verify the accuracy
   of Batiste’s work because he didn’t have access to the computer software that
   Batiste used to assess whether sampling occurred. For these reasons, the
   district court excluded Milton’s report.
          After the district court threw out Milton’s report, Batiste tried to
   sidestep the district court’s order by resubmitting the report in his own name.
   To that end, he moved for leave to file a supplemental declaration in
   opposition to summary judgment. Batiste’s supplemental declaration
   included the contents of Milton’s excluded report, which he restyled as his
   own. Finding the restyled report both unreliable and untimely, the district
   court denied Batiste’s motion. The court then granted summary judgment
   and dismissed Batiste’s claims.
          After prevailing on summary judgment, the defendants sought to
   recover some of their attorneys’ fees from Batiste under the Copyright Act,
   17 U.S.C. § 505. They also moved for sanctions against Batiste’s attorney,
   DaShawn Hayes. The district court granted their motion, awarded them
   $125,427.81 in fees and costs, and held Batiste and Hayes jointly and severally


          1
            Batiste says “Thrift Shop” samples his songs “Hip Jazz,” “World of Blues,” and
   “Kids”; “Can’t Hold Us” samples his songs “Starlite Pt. 1” and “Love Horizon”; “Same
   Love” samples his songs “My Bad” and “Sportsman’s Paradise”; “Neon Cathedral”
   samples his songs “Tone Palette,” “Salsa 4 Elise (Fur Elise),” and “Drowning in My
   Blues”; and “Need to Know” samples his songs “Move That Body” and “Kids.”




                                             3
Case: 19-30400      Document: 00515574719             Page: 4   Date Filed: 09/22/2020




                                         No. 19-30400
                                       c/w No. 19-30889

   liable for the award. Batiste separately appealed the summary judgment and
   fee award. We consolidated the two appeals.
                                             II.
          In the first appeal, Batiste challenges the district court’s decisions
   denying him leave to supplement his summary-judgment opposition with his
   restyled expert report and granting summary judgment for the defendants.
   Our review involves two levels of inquiry. “First, we review the district
   court’s evidentiary rulings for abuse of discretion.” Ratliff v. Aransas County,
   948 F.3d 281, 286 (5th Cir. 2020). Then, with the record defined, we review
   the court’s grant of summary judgment de novo. Id.
          Summary judgment is proper when there’s “no genuine dispute as to
   any material fact and the movant is entitled to judgment as a matter of law.”
   Rogers v. Bromac Title Servs., L.L.C., 755 F.3d 347, 350 (5th Cir. 2014)
   (quoting Fed. R. Civ. P. 56(a)). We construe all facts and inferences in the
   light most favorable to the nonmovant, but the nonmovant can’t defeat
   summary judgment with conclusory allegations, unsupported assertions, or
   only a scintilla of evidence. Id.
                                             A.
          We begin by reviewing the district court’s decision to deny Batiste’s
   motion for leave to supplement his summary-judgment opposition with his
   restyled expert report. The district court denied Batiste’s motion because
   Batiste didn’t disclose himself as an expert witness or produce a report within
   the scheduling order’s deadlines.
          Rule 16(b) of the Federal Rules of Civil Procedure gives district courts
   broad discretion in enforcing the deadlines in their scheduling orders.
   Geiserman v. MacDonald, 893 F.2d 787, 790 (5th Cir. 1990). “We will not
   lightly disturb a court’s enforcement of those deadlines.” Id. at 792. Under




                                              4
Case: 19-30400      Document: 00515574719         Page: 5     Date Filed: 09/22/2020




                                     No. 19-30400
                                   c/w No. 19-30889

   Rule 16(b)(4), a scheduling order may be changed only for “good cause.”
   Fed. R. Civ. P. 16(b)(4). In determining whether a district court’s
   decision to exclude evidence as a means of enforcing its scheduling order was
   an abuse of discretion, we consider four factors: “(1) the explanation for the
   failure to timely [comply with the scheduling order]; (2) the importance of
   the [evidence]; (3) potential prejudice in allowing the [evidence]; and (4) the
   availability of a continuance to cure such prejudice.” Squyres v. Heico Cos.,
   782 F.3d 224, 237 (5th Cir. 2015) (first alteration in original) (quoting Meaux
   Surface Prot., Inc. v. Fogleman, 607 F.3d 161, 167 (5th Cir. 2010)).
          Batiste doesn’t even address, much less satisfy, Rule 16(b)(4)’s good-
   cause standard, and the four factors weigh against him. First, he offers no
   explanation for his failure to timely designate himself as an expert or submit
   the report in his own name. See Shepherd ex rel. Estate of Shepherd v. City of
   Shreveport, 920 F.3d 278, 287–88 (5th Cir. 2019) (affirming denial of leave to
   supplement report attached to summary-judgment opposition because the
   plaintiff offered no explanation for failing to include the supplemental
   materials with her original opposition). Second, even if Batiste’s expert
   testimony was important to his case, the importance of that evidence
   “underscores the need for [Batiste] to have timely designated [himself as an]
   expert witness” and can’t “singularly override” the district court’s
   enforcement of its scheduling order. Geiserman, 893 F.2d at 792. Third,
   allowing Batiste to submit the report after the discovery deadline would have
   prejudiced the defendants, who would need to redepose Batiste about his
   qualifications and methodology. See id. at 791–92. Fourth, although the
   district court could have granted a continuance, reopened discovery, and
   allowed another round of pretrial motions, doing so would have disrupted the
   trial date, which was less than a month away. See id.
          Ignoring Rule 16(b)(4), Batiste argues that it was an abuse of
   discretion for the district court to deny him leave to supplement his



                                          5
Case: 19-30400      Document: 00515574719         Page: 6    Date Filed: 09/22/2020




                                    No. 19-30400
                                  c/w No. 19-30889

   opposition because courts should “freely” grant leave under Rule 15(a). See
   Fed. R. Civ. P. 15(a)(2). But Rule 15(a)’s lenient standard applies only to
   “pleadings.” See id. The term “pleading” in Rule 15(a) “must be interpreted
   in conjunction with Rule 7(a), which enumerates the pleadings permitted in
   federal practice.” Albany Ins. Co. v. Almacenadora Somex, S.A., 5 F.3d 907,
   910 (5th Cir. 1993) (quoting 6 Charles Alan Wright & Arthur R.
   Miller, Federal Practice and Procedure § 1475 (2d ed. 1990)).
   A declaration filed in opposition to a motion for summary judgment isn’t a
   “pleading.” See id. at 910–11. So Rule 15(a) doesn’t apply.
          Batiste didn’t show good cause for changing the scheduling order to
   allow him to resubmit Milton’s excluded expert report as his own. Thus, the
   district court acted well within its discretion in denying Batiste’s motion for
   leave to supplement his summary-judgment opposition.
                                         B.
          Next, we turn to the district court’s grant of summary judgment for
   the defendants. The court held that Batiste presented insufficient evidence
   to create a genuine dispute as to whether the defendants actually copied his
   music. We agree.
          To prove copyright infringement, a plaintiff must show “ownership
   of a valid copyright” and “copying” by the defendant. Feist Publ’ns, Inc. v.
   Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991). “Copyright ownership is
   shown by proof of originality and copyrightability in the work as a whole and
   by compliance with applicable statutory formalities.” Eng’g Dynamics, Inc. v.
   Structural Software, Inc., 26 F.3d 1335, 1340 (5th Cir. 1994). One such
   statutory formality is registration. See 17 U.S.C. § 410(c). “A certificate of
   registration, if timely obtained, is prima facie evidence both that a copyright
   is valid and that the registrant owns the copyright.” Gen. Universal Sys., Inc.




                                         6
Case: 19-30400        Document: 00515574719              Page: 7      Date Filed: 09/22/2020




                                         No. 19-30400
                                       c/w No. 19-30889

   v. Lee, 379 F.3d 131, 141 (5th Cir. 2004) (per curiam). Batiste’s copyright
   ownership isn’t challenged, at least not adequately,2 so we focus on copying.
           In this context, copying has two components: “factual” copying and
   “actionable” copying. Id. at 141–42, 157. The plaintiff must first establish
   factual copying, which requires proof that the defendant “actually used the
   copyrighted material to create his own work.” Id. at 141 (quoting Eng’g
   Dynamics, 26 F.3d at 1340). Absent direct evidence of copying, which is hard
   to come by, a plaintiff can raise an inference of factual copying from
   “(1) proof that the defendant had access to the copyrighted work prior to
   creation of the infringing work and (2) probative similarity.” Positive Black
   Talk Inc. v. Cash Money Recs., Inc., 394 F.3d 357, 368 (5th Cir. 2004) (quoting
   Peel & Co. v. Rug Mkt., 238 F.3d 391, 394 (5th Cir. 2001)), abrogated on other
   grounds by Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154 (2010). A plaintiff can
   show probative similarity by pointing to “any similarities between the two
   works,” even as to unprotectable elements, “that, in the normal course of
   events, would not be expected to arise independently.” Id. at 370 & n.9.
           A strong showing of probative similarity can make up for a lesser
   showing of access. Id. at 371. In fact, a plaintiff may raise an inference of
   factual copying without any proof of access if the works are “strikingly
   similar.” Ferguson v. Nat’l Broad. Co., 584 F.2d 111, 113 (5th Cir. 1978); see
   also 4 Melville B. Nimmer & David Nimmer, Nimmer on
   Copyright § 13.02[B] (rev. ed. 2020) [hereinafter Nimmer]. But the
   reverse is not true. Even with “overwhelming proof of access,” a plaintiff


           2
              The defendants contend, in a footnote, that Batiste hasn’t produced registration
   certificates for all his works and that some of his certificates weren’t timely obtained.
   “Arguments subordinated in a footnote are ‘insufficiently addressed in the body of the
   brief,’ and thus are waived.” Arbuckle Mountain Ranch of Tex., Inc. v. Chesapeake Energy
   Corp., 810 F.3d 335, 339 n.4 (5th Cir. 2016) (quoting Bridas S.A.P.I.C. v. Gov’t of Turkm.,
   345 F.3d 347, 356 n.7 (5th Cir. 2003)).




                                               7
Case: 19-30400      Document: 00515574719           Page: 8     Date Filed: 09/22/2020




                                      No. 19-30400
                                    c/w No. 19-30889

   can’t establish factual copying “without some showing of probative
   similarity.” Positive Black Talk, 394 F.3d at 371 n.10.
          “Not all copying, however, is copyright infringement.” Feist, 499
   U.S. at 361. If factual copying is proven, the plaintiff must then establish that
   the copying is legally actionable by showing “that the allegedly infringing
   work is substantially similar to protectable elements of the infringed work.”
   Lee, 379 F.3d at 142. This usually requires a “side-by-side comparison” of
   the works’ protectable elements “to determine whether a layman would view
   the two works as ‘substantially similar.’” Nola Spice Designs, L.L.C. v.
   Haydel Enters., Inc., 783 F.3d 527, 550 (5th Cir. 2015) (quoting Creations
   Unlimited, Inc. v. McCain, 112 F.3d 814, 816 (5th Cir. 1997) (per curiam)).
   Substantiality is measured by considering “the qualitative and quantitative
   importance of the copied material to the plaintiff’s work as a whole.” Id. at
   552 (citing Positive Black Talk, 394 F.3d at 373 n.12).
          Altogether, a claim for copyright infringement has three elements:
   “(1) ownership of a valid copyright; (2) factual copying; and (3) substantial
   similarity.” Armour v. Knowles, 512 F.3d 147, 152 (5th Cir. 2007) (per
   curiam). The district court homed in on the second element, factual copying.
   To survive summary judgment on that element, Batiste had to raise a genuine
   dispute as to either a combination of access and probative similarity or, absent
   proof of access, striking similarity. See id. at 152 & n.3. The district court held
   that Batiste failed to show that the defendants had access to his music or that
   their songs were strikingly similar to his. Batiste challenges those
   conclusions. He also argues that he need not show that the defendants’ songs
   sound like his because any unauthorized sampling of a copyrighted sound
   recording is infringement. We address each issue in turn.




                                           8
Case: 19-30400      Document: 00515574719           Page: 9     Date Filed: 09/22/2020




                                      No. 19-30400
                                    c/w No. 19-30889

                                           1.
          To prove access, a plaintiff must show that “the person who created
   the allegedly infringing work had a reasonable opportunity to view [or hear]
   the copyrighted work.” Id. at 152–53 (quoting Peel, 238 F.3d at 394). A “bare
   possibility” of access isn’t enough, nor is a theory of access “based on
   speculation and conjecture.” Id. at 153 (quoting Peel, 238 F.3d at 394–95). To
   withstand summary judgment, then, the plaintiff must present evidence that
   is “significantly probative of a reasonable opportunity for access.” Id.
          Batiste tries to prove access through “widespread dissemination” of
   his music and a “chain of events” linking his music to the defendants. Other
   courts have embraced these theories for proving access. See, e.g., Loomis v.
   Cornish, 836 F.3d 991, 995 (9th Cir. 2016). We’ve never expressly adopted
   either one. See Guzman v. Hacienda Recs. & Recording Studio, Inc., 808 F.3d
   1031, 1037 n.5 (5th Cir. 2015). But we have found a work’s widespread
   dissemination in a relevant market in which the defendant took part sufficient
   to show a “reasonable opportunity for access.” See Peel, 238 F.3d at 395–97
   (holding evidence that a rug wholesaler’s copyrighted rug design “was
   widely disseminated among those involved in the United States rug trade”
   was sufficient to raise a triable issue on whether the wholesaler’s competitor
   had a reasonable opportunity to view the design).
          The evidence required to show widespread dissemination will vary,
   but courts typically consider “the degree of a work’s commercial success
   and . . . its distribution through radio, television, and other relevant
   mediums.” Loomis, 836 F.3d at 997. Simply put, the plaintiff must show that
   the work has enjoyed considerable success or publicity. Compare ABKCO
   Music, Inc. v. Harrisongs Music, Ltd., 722 F.2d 988, 998 (2d Cir. 1983) (finding
   widespread dissemination from evidence that the plaintiff’s song was the
   most popular song in the United States and among the top hits in England),




                                           9
Case: 19-30400     Document: 00515574719          Page: 10     Date Filed: 09/22/2020




                                     No. 19-30400
                                   c/w No. 19-30889

   and Cholvin v. B. & F. Music Co., 253 F.2d 102, 103–04 (7th Cir. 1958) (finding
   widespread dissemination from evidence that the plaintiffs sold more than
   200,000 records and their song received nationwide airplay), with Art Attacks
   Ink, LLC v. MGA Ent. Inc., 581 F.3d 1138, 1144 (9th Cir. 2009) (holding
   evidence that the plaintiff sold 2,000 t-shirts per year and displayed its design
   at county fairs and on the internet was insufficient to show widespread
   dissemination). For musical works, plaintiffs often prove widespread
   dissemination with evidence of frequent airplay, “record sales, awards,
   billboard charts, or royalty revenues.” Guzman, 808 F.3d at 1038.
          To support his widespread-dissemination theory, Batiste says that his
   music has been broadcast on local radio stations; sold in record stores, on his
   website, and at live shows; and digitally downloaded or streamed through
   online services such as iTunes, Spotify, and YouTube. But the evidence tells
   a different story. Although Batiste claims that his music was sold nationwide,
   the record shows meager sales in only a handful of local stores. And he admits
   that his downloads and streams—which didn’t begin until 2013, after the
   defendants had released all but one of the allegedly infringing songs—have
   been “sparse.” All in all, dissemination of Batiste’s music was quite limited.
          Batiste’s chain-of-events theory fares no better. He claims that
   Macklemore and Lewis once performed in New Orleans at Siberia Bar, which
   is “not too far” from a record store that sold his music. Evidence that the
   defendants were near a store that sold Batiste’s records creates only a “bare
   possibility” of access. See Loomis, 836 F.3d at 998 (holding evidence that the
   defendants spent ten days in Santa Barbara “when the local music scene was
   saturated” with the plaintiff’s award-winning song was insufficient to show
   access); 4 Nimmer, supra, § 13.02[A] (explaining that “evidence showing
   that [the defendant] was present in a room with 15,000 records, including one
   containing the plaintiff’s song” was insufficient to show access (citing
   Palmieri v. Estefan, 35 U.S.P.Q.2d 1382, 1383 (S.D.N.Y. 1995))).



                                          10
Case: 19-30400     Document: 00515574719           Page: 11    Date Filed: 09/22/2020




                                      No. 19-30400
                                    c/w No. 19-30889

          Macklemore and Lewis might have spent a night in New Orleans in
   2011, but they testified that they didn’t visit any record stores in town. They
   also said that neither of them had heard of Batiste or listened to his music
   before this lawsuit. To find access on this theory, then, we would have to
   assume that the defendants were lying. Yet Batiste offered no evidence to
   dispute their testimony. See Guzman, 808 F.3d at 1039 n.9 (“Courts have
   rejected efforts by plaintiffs to establish access in the face of . . . sworn
   testimony [that the defendant has never heard of the plaintiff’s work] unless
   there is probative evidence to the contrary.” (quoting Gal v. Viacom Int’l,
   Inc., 518 F. Supp. 2d 526, 539 (S.D.N.Y. 2007))).
          Finally, Batiste argues that access can be inferred because the
   defendants have sampled other artists’ recordings and the Pro Tools session
   used to create the allegedly infringing work “Thrift Shop” displays an error
   message that says “audio files are missing.” From these facts, Batiste asks us
   to presume that among the “missing” files are samples of his recordings.
          We won’t jump to that conclusion. The defendants’ sampling of other
   artists’ recordings hardly proves that they had access to Batiste’s works. See
   Armour, 512 F.3d at 154 n.15 (finding evidence that the defendant settled a
   copyright suit with a different artist was irrelevant). As for the Pro Tools
   message about missing files, Lewis testified that this is a “common message”
   that appears whenever files are moved across hard drives. It doesn’t mean
   that those files are, in fact, missing. To infer access on this theory, we would
   have to make several “leaps of logic” on the basis of little more than
   “speculation and conjecture.” Id. at 155. And that’s something we can’t do.
   See Ferguson, 584 F.2d at 113.
          On the record before us, no reasonable jury could find more than a
   bare possibility that the defendants had an opportunity to hear and copy
   Batiste’s music. Thus, Batiste failed to create a genuine dispute on access.




                                           11
Case: 19-30400     Document: 00515574719          Page: 12      Date Filed: 09/22/2020




                                    No. 19-30400
                                  c/w No. 19-30889

                                          2.
          Without proof of access, Batiste’s must show “striking similarity”
   between the defendants’ songs and his. To meet that burden, he must point
   to “similarities . . . that can only be explained by copying, rather than by
   coincidence, independent creation, or prior common source.’” Guzman, 808
   F.3d at 1039 (quoting Selle v. Gibb, 741 F.2d 896, 904 (7th Cir. 1984)).
          Striking similarity isn’t “merely a function of the number of identical
   notes” in two songs. Id. at 1040 (quoting Selle, 741 F.2d at 903). To be
   “striking,” the similarities must “appear in a sufficiently unique or complex
   context.” Id. at 1039 (quoting Selle, 741 F.2d at 904). Evidence of complexity
   or uniqueness is crucial in cases involving popular music, because most songs
   “are relatively short and tend to build on or repeat a basic theme.” Id.
   (quoting Benson v. Coca-Cola Co., 795 F.2d 973, 975 n.2 (11th Cir. 1986) (per
   curiam)). For example, even when two songs shared “virtually identical”
   sixteen-word openings and similar melodies, rhythmic patterns, lyrical
   themes, and instrumental accompaniment, we held that the songs weren’t
   strikingly similar because “many other songs expressed the same phrases,
   attitudes, and expressions,” and the similarities “were either common to
   the . . . genre or common in other songs.” Id. at 1039–40.
          Batiste doesn’t even try to meet the striking-similarity standard. He
   argues instead that, considering his “overwhelming evidence of access,” the
   district court erred by requiring him to show striking similarity. Given
   Batiste’s refusal to offer any argument on striking similarity, either below or
   on appeal, this issue is forfeited. See Adams v. Unione Mediterranea di Sicurta,
   364 F.3d 646, 653 (5th Cir. 2004). Even if Batiste had preserved this issue,
   though, he offered no admissible evidence of similarities aside from audio
   recordings of the songs themselves. After carefully listening to each of
   Batiste’s songs and the defendants’ song that allegedly infringes it, we




                                         12
Case: 19-30400     Document: 00515574719          Page: 13     Date Filed: 09/22/2020




                                    No. 19-30400
                                  c/w No. 19-30889

   conclude that the songs “are in no way similar enough” for a reasonable jury
   to find striking similarity. Armour, 512 F.3d at 156 n.19. Because Batiste can’t
   show access or striking similarity, he can’t prove factual copying.
                                          3.
          Before moving on, we address Batiste’s argument that his claims for
   infringement of his sound recordings are subject to a different analysis than
   those for infringement of his musical compositions. To establish
   infringement of his sound recordings, as opposed to their underlying
   compositions, Batiste contends that he need only show that the defendants
   sampled his songs—not that the songs “sound” similar.
          True, sampling a recorded song implicates two distinct copyrights:
   one in the sound recording and one in the underlying composition. See 17
   U.S.C. § 102(a)(2), (7); VMG Salsoul, 824 F.3d at 877. The copyright of a
   musical composition, which typically comprises sheet music and lyrics,
   “protects the generic sound that would necessarily result from any
   performance of the piece.” Newton v. Diamond, 204 F. Supp. 2d 1244, 1249
   (C.D. Cal. 2002), aff’d, 388 F.3d 1189 (9th Cir. 2004). By contrast, the
   copyright of a sound recording, which is the aggregation of sounds captured
   in a recording of a particular performance, protects “the elements unique to
   [that] performance,” Newton, 388 F.3d at 1193—that is, “how the musicians
   played the notes,” VMG Salsoul, 824 F.3d at 879. But this distinction makes
   no difference here.
          Batiste relies on Bridgeport Music, Inc. v. Dimension Films, 410 F.3d 792
   (6th Cir. 2005), which adopted a bright-line rule that any unauthorized
   sampling of a sound recording, no matter how trivial, is infringement. Id. at
   800–01. The Sixth Circuit focused on 17 U.S.C. § 114(b), which states that
   the rights in a sound-recording copyright “do not extend to the making or
   duplication of another sound recording that consists entirely of an




                                          13
Case: 19-30400     Document: 00515574719            Page: 14   Date Filed: 09/22/2020




                                     No. 19-30400
                                   c/w No. 19-30889

   independent fixation of other sounds, even though such sounds imitate or
   simulate those in the copyrighted sound recording.” Id. at 800 (quoting 17
   U.S.C. § 114(b)). In other words, § 114(b) “makes clear that statutory
   protection for sound recordings extends only to the particular sounds of
   which the recording consists” and won’t prevent “imitation of a recorded
   performance,” even if “one performer deliberately sets out to simulate
   another’s performance as exactly as possible.” H.R. Rep. No. 94-1476, at
   106 (1976), as reprinted in 1976 U.S.C.C.A.N. 5659, 5721. Thus, an artist
   infringes a copyrighted sound recording by sampling “all or any substantial
   portion of the actual sounds” from that recording. Id.
          Rather than interpret § 114(b) as a limitation on the copyright owner’s
   rights, the Sixth Circuit found that it dispensed with the substantial-similarity
   element for infringement of sound recordings. Bridgeport, 410 F.3d at 800–
   01. Fixing on the word “entirely” in § 114(b), the court reasoned that if a new
   recording is exempt from liability when no sounds are sampled (i.e., the new
   recording “consists entirely of an independent fixation of other sounds”),
   then a new recording constitutes infringement if any sounds are sampled. Id.
          Bridgeport has been widely criticized. See, e.g., VMG Salsoul, 824 F.3d
   at 880–87 (disagreeing with Bridgeport and creating a circuit split); Saregama
   India Ltd. v. Mosley, 687 F. Supp. 2d 1325, 1341 (S.D. Fla. 2009) (“Section
   114(b) does not seem to support the distinction between sound recordings
   and all other forms of copyrightable work that the Bridgeport court
   imposes.”), aff’d, 635 F.3d 1284 (11th Cir. 2011); 4 Nimmer, supra,
   § 13.03[A][2][b] (explaining that Bridgeport “rests on a logical fallacy” and
   advising “courts not bound by that ruling” to consider whether “the sampled
   portions are substantially similar to plaintiff’s work”). We need not decide
   whether to adopt Bridgeport’s rule here, however, because that rule doesn’t
   relieve plaintiffs of proving factual copying.




                                          14
Case: 19-30400      Document: 00515574719          Page: 15    Date Filed: 09/22/2020




                                      No. 19-30400
                                    c/w No. 19-30889

          In arguing that he need not show similarity to prove infringement of
   his sound recordings, Batiste conflates probative similarity with substantial
   similarity. Probative similarity raises an inference of factual copying;
   substantial similarity “dictates whether the factual copying, once
   established, is legally actionable.” Positive Black Talk, 394 F.3d at 370.
   Bridgeport dealt only with the substantial-similarity element. 410 F.3d at 798.
   Factual copying wasn’t at issue there—the defendants admitted to sampling
   the plaintiff’s recording. Id. at 796.
          Unlike the plaintiff in Bridgeport, Batiste didn’t get an admission from
   the defendants that they sampled his recordings. Nor did he present evidence
   to create a genuine dispute on that issue. Cf. VMG Salsoul, 824 F.3d at 877
   (finding genuine dispute on factual copying when a witness testified that, in
   his presence, the defendant “directed an engineer to introduce sounds from
   [the plaintiff’s recording] into [the defendants’ recording],” and the plaintiff
   submitted reports from experts who concluded that the defendants sampled
   the plaintiff’s recording). So even if we were to follow Bridgeport, Batiste’s
   claims would still fail on the factual-copying element.
          In sum, because Batiste didn’t produce evidence for a reasonable jury
   to infer that the defendants had access to his music or to find striking
   similarities between his songs and those of the defendants, Batiste can’t
   prove factual copying. Without proof that the defendants copied his works,
   Batiste’s copyright claims fail. Thus, the district court correctly granted
   summary judgment for the defendants.
                                            III.
          Now we turn to Batiste’s second appeal, which challenges the district
   court’s judgment awarding attorneys’ fees and costs to the defendants. The
   defendants moved for fees and costs under the Copyright Act, 17 U.S.C.
   § 505, and asked the court to hold Batiste’s attorney, DaShawn Hayes, jointly




                                            15
Case: 19-30400     Document: 00515574719           Page: 16     Date Filed: 09/22/2020




                                     No. 19-30400
                                   c/w No. 19-30889

   and severally liable for the fee award as a sanction under 28 U.S.C. § 1927.
   The district court granted the motion and awarded the defendants
   $125,427.81 “to be paid by Plaintiff Paul Batiste and his counsel.” Batiste
   contends that the district court erred not only in awarding fees to the
   defendants under the Copyright Act but also in holding his attorney jointly
   and severally liable for the fee award.
                                          A.
          We first address the district court’s award of fees under the Copyright
   Act. We review an award of attorneys’ fees under the Copyright Act for abuse
   of discretion. Hunn v. Dan Wilson Homes, Inc., 789 F.3d 573, 588 (5th Cir.
   2015). Whether the district court applied an incorrect legal standard in
   awarding fees is a question of law reviewed de novo. Compaq Comput. Corp.
   v. Ergonome Inc., 387 F.3d 403, 411 (5th Cir. 2004).
          Under § 505 of the Copyright Act, a district court may award
   reasonable attorneys’ fees and costs to the prevailing party. See 17 U.S.C.
   § 505. That statute “‘clearly connotes discretion’ and eschews any ‘precise
   rule or formula’ for awarding fees.” Kirtsaeng v. John Wiley & Sons, Inc., 136
   S. Ct. 1979, 1985 (2016) (quoting Fogerty v. Fantasy, Inc., 510 U.S. 517, 533–
   34 (1994)). In exercising this discretion, courts must make a “particularized,
   case-by-case assessment” and “may not treat prevailing plaintiffs and
   prevailing defendants any differently.” Id. The Supreme Court has listed
   “several nonexclusive factors” for courts to consider: “frivolousness,
   motivation, objective unreasonableness[,] and the need in particular
   circumstances to advance considerations of compensation and deterrence.”
   Id. (alteration in original) (quoting Fogerty, 510 U.S. at 534 n.19).
          In deciding whether to award fees, courts “should give substantial
   weight to the objective reasonableness of the losing party’s position.” Id. at
   1983. But reasonableness is “only an important factor in assessing fee




                                             16
Case: 19-30400     Document: 00515574719             Page: 17   Date Filed: 09/22/2020




                                        No. 19-30400
                                      c/w No. 19-30889

   applications—not the controlling one.” Id. at 1988. Courts have discretion to
   award fees “even when the losing party advanced a reasonable claim or
   defense.” Id. at 1983. For instance, a court may award fees “because of a
   party’s litigation misconduct,” regardless of “the reasonableness of his
   claims or defenses,” or “to deter repeated instances of copyright
   infringement or overaggressive assertions of copyright claims, again even if
   the losing position was reasonable.” Id. at 1988–89.
          Batiste doesn’t challenge the amount of fees awarded but rather the
   decision to award fees in the first place. He argues that the district court erred
   because it awarded fees without any evidence that his claims were
   “frivolous” or “brought in bad faith.” In Fogerty, however, the Supreme
   Court rejected the practice of requiring a “showing of bad faith or
   frivolousness” before prevailing defendants could recover fees. 510 U.S. at
   521 n.6, 533–34. So even if Batiste’s suit wasn’t frivolous or brought in bad
   faith, the district court still had discretion to award fees to the defendants.
          We find no abuse of discretion here. The district court properly
   considered the objective unreasonableness of Batiste’s claims as well as other
   relevant factors, such how Batiste litigated this action. Indeed, the magistrate
   judge’s report, which the district court adopted, detailed many instances of
   litigation misconduct, including Batiste’s submission of a ghost-written
   expert report, which the court considered fraudulent; his attempt to resubmit
   the excluded report in his own name; his practice of repeatedly amending his
   complaint to assert additional claims of infringement in response to the
   defendants’ motions to dismiss; his many discovery abuses; and his disregard
   for the court’s pretrial orders.
          The district court also had discretion to award fees “to deter
   [Batiste’s] overaggressive assertions of copyright claims.” Kirtsaeng, 136 S.
   Ct. at 1989. Batiste has filed at least five other copyright actions. And not long




                                             17
Case: 19-30400        Document: 00515574719               Page: 18       Date Filed: 09/22/2020




                                          No. 19-30400
                                        c/w No. 19-30889

   before he filed this one, he pressed forward with similarly weak claims, which
   prompted a warning from the district court. In Batiste v. Najm, 28 F. Supp.
   3d 595 (E.D. La. 2014), Batiste sued dozens of defendants, claiming that
   sixty-three of their songs infringed forty-five of his. Id. at 597–98. Just as he
   did here, Batiste relied on an expert report signed by Milton,3 which
   addressed allegations of sampling. Id. at 625. The court cautioned Batiste that
   there was “serious concern of a good faith factual basis” for his sampling
   claims. Id. at 625–26. But Batiste ignored that warning. See Batiste v. Najm,
   No. 13-5463, 2015 WL 12559872, at *2 (E.D. La. Apr. 23, 2015). In the end,
   the district court dismissed all but three claims. Najm, 28 F. Supp. 3d at 626.
   In doing so, the court chided Batiste for “loading his complaint with over a
   hundred claims that had no realistic chance of success.” Id.
           Undeterred by the ruling in Najm, Batiste took aim at new targets,
   Macklemore and Lewis. But it’s the same old song: his claims had no realistic
   chance of success. Given the objective unreasonableness of Batiste’s claims,
   his history of litigation misconduct, and his pattern of filing overaggressive
   copyright actions, the district court didn’t abuse its discretion in awarding
   fees to the defendants under the Copyright Act.
                                                B.
           Finally, Batiste challenges the district court’s decision to hold his
   attorney, Hayes, jointly and severally liable for the fee award as a sanction.
   Batiste argues that the court didn’t make the findings required for imposing
   sanctions against Hayes under 28 U.S.C. § 1927. That may be true, but we
   lack jurisdiction to review this issue because Hayes didn’t appeal.



           3
            Milton’s report in Najm is very similar to the ghost-written report that the district
   court excluded. In fact, Milton purportedly prepared his report in Najm using the same
   computer software programs that he admitted not having access to here.




                                                18
Case: 19-30400        Document: 00515574719               Page: 19       Date Filed: 09/22/2020




                                          No. 19-30400
                                        c/w No. 19-30889

           Under Rule 3 of the Federal Rules of Appellate Procedure, a notice of
   appeal must “specify the party or parties taking the appeal by naming each
   one in the caption or body of the notice.” Fed. R. App. P. 3(c)(1)(A). This
   requirement is jurisdictional. McCardell v. U.S. Dep’t of Hous. & Urb. Dev.,
   794 F.3d 510, 515 (5th Cir. 2015). We liberally construe Rule 3, however, and
   won’t dismiss an appeal for “failure to name a party whose intent to appeal
   is otherwise clear from the notice.” Kinsley v. Lakeview Reg’l Med. Ctr. LLC,
   570 F.3d 586, 589 (5th Cir. 2009) (quoting Fed. R. App. P. 3(c)(4)).
           The question, then, is whether the unnamed party’s intent to appeal
   is “objectively clear” from the notice. Fed. R. App. P. 3(c) advisory
   committee’s note to 1993 amendment. For example, in Garcia v. Wash, 20
   F.3d 608 (5th Cir. 1994) (per curiam), an attorney’s intent to appeal was clear
   from the notice because the judgment at issue ordered sanctions solely
   against the attorney. Id. at 610. For that reason, there was no confusion as to
   whether the attorney, his client, or both were appealing. Id.
           But the same is not true for a judgment that orders both an attorney
   and his client to pay fees. In Payne v. University of Southern Mississippi, 681 F.
   App’x 384 (5th Cir. 2017) (unpublished),4 we lacked jurisdiction to review a
   judgment ordering an attorney to pay fees under 28 U.S.C. § 1927 because
   the attorney wasn’t named in the notice and the orders being appealed


           4
              Although not binding, Payne is “highly persuasive” because it addressed the same
   situation that we confront here. United States v. Pino Gonzalez, 636 F.3d 157, 160 (5th Cir.
   2011). Payne is also consistent with many other circuits that have considered this issue. See,
   e.g., King v. Burr, 757 F. App’x 178, 180 (3d Cir. 2018) (unpublished) (lacking jurisdiction
   to consider sanctions against attorney because notice of appeal didn’t name attorney as
   party or otherwise reveal attorney’s intent to appeal); Reed v. Great Lakes Cos., 330 F.3d
   931, 933 (7th Cir. 2003) (same); Bogle v. Orange Cnty. Bd. of Cnty. Comm’rs, 162 F.3d 653,
   660–61 (11th Cir. 1998) (same); Maerki v. Wilson, 128 F.3d 1005, 1006–08 (6th Cir. 1997)
   (same); Agee v. Paramount Commc’ns, Inc., 114 F.3d 395, 399–400 (2d Cir. 1997) (same).
   Thus, the clear weight of authority shows that Payne is correct.




                                                19
Case: 19-30400     Document: 00515574719           Page: 20      Date Filed: 09/22/2020




                                     No. 19-30400
                                   c/w No. 19-30889

   awarded fees against both the attorney and his client. Id. at 387. As a result,
   there was no sign that the attorney was also appealing those orders rather
   than merely representing his client. Id.
          The notice of appeal here is fatally deficient. It lists only Batiste as the
   party appealing; it doesn’t mention Hayes in the caption or body. And just as
   in Payne, Hayes’s intent to appeal isn’t clear from the notice because the
   judgment being appealed ordered both Hayes and Batiste to pay fees.
   Nothing in the notice suggests that Hayes intended to take part as an
   appellant rather than as Batiste’s attorney. As a result, we lack jurisdiction to
   review the sanction against Hayes.
          Because we lack jurisdiction over that issue, reciting the instances of
   Hayes’s misconduct wouldn’t serve much purpose. Still, we’re troubled
   that, in addition to his other lapses, Hayes signed and filed a summary-
   judgment opposition that relied on a report he either knew or, had he
   conducted a reasonable inquiry, likely should have known was prepared
   entirely by Batiste rather than the expert who signed it. Even after the expert
   admitted that Batiste did all the work and that he didn’t have access to the
   necessary software, Hayes still insisted that the expert prepared the report.
   Providing vigorous representation is one thing; making false or misleading
   statements to a court is another. While we express no opinion as to whether
   Hayes’s behavior was sanctionable, we take this opportunity to remind Hayes
   of his ethical and professional obligations as a lawyer and advise him to take
   those obligations seriously. We certainly do.
                                          IV.
          In conclusion, we lack jurisdiction to review the fee award against
   Hayes, but the district court’s judgments are otherwise AFFIRMED.




                                          20